DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 2-3 of the claim recite “the force component to be transmitted from said respective load introduction section to said structural element” and lines 5-7 recite “the force component to be transmitted in the direction of shear force respectively to be transmitted from said load introduction prevention section to said structural element”. Whereas claim 14 recites on Lines 9-11 “at least one load introduction section connected to the connection section and which can be contacted to said structural element to transmit at least one force component
Claim 22 recites the limitation "the connection" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since claim 15 sets forth two load introduction sections, lines 3-4 of claim 22 should recite “said respective load introduction section[s]”.
Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the claim can say the webs are made of a more rigid material than that of the load introduction prevention section if the material of the load introduction prevention section was not previously set forth.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since claims 15 and 22 set forth two load introduction sections, lines 2-3 of claim 24 should recite “said respective load introduction section[s]”.
Allowable Subject Matter
Claims 14-25 would be allowed once the above issues are corrected.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a shear force anchor comprising: a connection section that is a sleeve; at least one load introduction section connected to the connection section and which can be contacted to the structural element, wherein the connection section is spaced in the direction of shear force; and at least one load introduction prevention section that is at least in sections provided at the connection section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635